


109 HR 5799 IH: To provide for the Secretary of Agriculture to release

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5799
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Miller of Florida
			 (for himself and Ms. Ginny Brown-Waite of
			 Florida) introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To provide for the Secretary of Agriculture to release
		  the reversionary interest of the United States on certain land in the State of
		  Florida if encroachments and trespassing have occurred on that land, and for
		  other purposes.
	
	
		1.Blackwater River and
			 Withlacoochee State Forests, Florida
			(a)ReleaseIf the State of Florida, not later than 10
			 years after the date of the enactment of this Act, notifies the Secretary of
			 Agriculture that encroachments by improvements or occupation have occured
			 before July 13, 2006, on one or more of the parcels of real property described
			 in subsection (b), the Secretary shall release to Florida all right, title, and
			 interest of the United States in and to any identified parcel, such right,
			 title, and interest consisting of the reversionary interest of the United
			 States on the affected areas within any identified parcel without further
			 Federal administrative review or analysis. 
			(b)Original deeded
			 land descriptions
				(1)The parcel of real
			 property described in a deed dated November 4, 1955, conveying certain lands in
			 Santa Rosa County to the State of Florida.
				(2)The parcel of real
			 property described in a deed dated April 11, 1957, conveying certain lands in
			 Santa Rosa County to the State of Florida.
				(3)The parcel of real
			 property described in a deed dated November 4, 1955, conveying certain lands in
			 Okaloosa County to the State of Florida.
				(4)The parcel of real
			 property described in a deed dated November 26, 1982, conveying certain lands
			 in Citrus, Hernando, Pasco, and Sumter Counties to the State of Florida.
				(c)DeedsThe
			 4 deeds referred to in subsection (b) are recorded as follows:
				(1)Deed Book 122,
			 pages 397–437, Santa Rosa County, Florida.
				(2)Deed Book 133,
			 pages 333–337, Santa Rosa County, Florida.
				(3)Deed Book 121,
			 pages 511–528, Okaloosa County, Florida.
				(4)Official Record
			 Book 610, pages 1228–1237, Citrus County, Florida.
				(5)Official Record
			 Book 517, pages 491–500, Hernando County, Florida.
				(6)Official Record
			 Book 269, pages 126–135, Sumter County, Florida.
				(7)Official Record
			 Book 1240, pages 1065–1074, Pasco County, Florida.
				(d)ConsiderationThe
			 United States shall receive no funds as consideration for the release of the
			 reversionary interests under subsection (a). As consideration for such release,
			 the State of Florida shall agree to the following:
				(1)Use of
			 proceedsAll net proceeds from the sale, exchange, or other
			 disposition of the real property subject to the reversionary interests shall be
			 used by the State of Florida for the acquisition of other lands within or
			 adjacent to the exterior boundaries of Blackwater River State Forest and
			 Withlacoochee State Forest.
				(2)Use of acquired
			 landsAny lands acquired by the sale, exchange, or other
			 disposition of the real property subject to the reversionary interests shall
			 become a part of the State forest in which the acquired lands are located and
			 shall be subject to the condition that the acquired lands be used for public
			 purposes.
				(3)Retention of
			 land baseThe total land base of such State forests shall not be
			 reduced below the original acreage of the real property included in the
			 conveyances described in subsection (a), except in the case of any lands
			 conveyed at the request of the United States, and the total land base shall be
			 managed in perpetuity as State forest land.
				(4)Fund;
			 recordsAll net proceeds from the sale, exchange, or other
			 disposition of the real property subject to the reversionary interests shall be
			 maintained by the State of Florida in a separate fund prior to use under
			 paragraph (1). The record of all transactions involving such fund shall be open
			 to inspection by the Secretary of Agriculture.
				(5)IndemnificationThe
			 State of Florida shall agree to indemnify and hold the United States harmless
			 with regard to any boundary disputes related to any parcel released under this
			 section.
				(6)Survey;
			 mapsBefore any release of a
			 reversionary interest under subsection (a), the State of Florida shall provide
			 to the Secretary, at the expense of the State of Florida, a survey and a map
			 acceptable to the Secretary of the areas encroached upon by improvements or
			 occupied to be identified and for which a release under subsection (a) is
			 requested.
				(e)Instrument of
			 releaseNot later than 90
			 days after receipt from the State of Florida of an identified parcel under
			 subsection (a), the Secretary of Agriculture shall execute and file in the
			 appropriate office or offices a deed of release, amended deed, or other
			 appropriate instrument effectuating the release of the reversionary interests
			 on that parcel.
			(f)Availability of
			 recordsThe survey and maps
			 required under subsection (d)(6), deeds, and other relevant legal records
			 related to any release of a reversionary interest under subsection (a) shall be
			 kept on file and available for public inspection at the approprate office of
			 the Department of Agriculture.
			
